Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 06/17/2022 for application number 17/021,766. 

Response to Amendments
3.	The Amendment filed 06/17/2022 has been entered. Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Voorhees fails to disclose, teach, or suggest the above amendments with regard to onscreen element properties used to generate audible instructions, which are associated with polygon shapes corresponding to one or more frames for accessibility elements. As such, Voorhees does not disclose, teach, or suggest the limitations of amended claim 1. 
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Slotznick, is applied.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 5, 7, 8, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al. (U.S. Patent Application Pub. No. US 20140058733 A1) in view of Slotznick et al. (U.S. Patent Application Pub. No. US 20070211071 A1).

	Claim 1: Voorhees teaches a system, comprising: 
a non-transitory memory (i.e. memory; para. [0043]); and 
5one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks; para. [0046]): 
obtaining a text container queued to be audibly read by a screen reader application of (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]) a user device (i.e. computer; para. [0034]), the text container comprising plain text and one or more 10hyperlinks (i.e. FIG. 1. The application is entitled "Generic Application" and is presented as dialog box 100. Text box 105 contains arbitrary text 110. Four buttons on the left side of dialog box 100 include copy text button 115, print text button 120, open file button 125 and save file button 130. Hyperlink 135 is positioned below the four buttons. Below text box 105 are find button 140, sound button 145, zoom in button 150, zoom out button 155, back button 160; para. [0029]); 
determining each accessibility element in the text container, wherein each of the accessibility elements comprises one or more old accessibility frames associated with a screen highlight of a plain text or a hyperlink of the accessibility element, and wherein the screen highlight indicates what is being audibly read by the screen reader 15application (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]); and 
for each of the accessibility elements: 
determining one or more frames that captures the plain text or the hyperlink of the accessibility element independent of data associated with another accessibility element; an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 3, "Button: Print Text."; para. [0031]) or the hyperlink of the accessibility element (i.e. FIG. 5, the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]); generating audible instructions for the onscreen element property; identifying a polygon shape corresponding to the one or more frames; 20converting the one or more frames into a new accessibility frame based on the identified polygon shape that encloses the one or more frames; and replacing the old accessibility frame with the new accessibility frame, wherein the new accessibility frame further comprise the audible instructions for the onscreen element property (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).
Voorhees does not explicitly teach determining an onscreen element property associated with the one or more frames based on the plain text or the hyperlink of the accessibility element.
However, Slotznick teaches determining an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 15, prepared to take input (start, 1501), waiting for input, 1502. When the user presses one of the input buttons, 1503, the software checks which one it is and takes appropriate action. If it is the step forward button, 1505, the screen-reader highlights and reads the next sentence; para. [0196]) or the hyperlink of the accessibility element (i.e. FIG. 16, the screen-reader has entered the hyperlink mode and placed the focus at the beginning of the page, and is waiting for input, 1601. When the user presses one of the input buttons, 1603, the software checks which one it is and takes appropriate action. If it is the step forward button, 1605, the screen-reader highlights and reads aloud the next link; para. [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Voorhees to include the feature of Slotznick. One would have been motivated to make this modification because it enables the web page to be easily read aloud to the user by text-to-speech software.

Claim 5: Voorhees and Slotznick teach the system of claim 1. Voorhees further teaches wherein the determining each accessibility element in the text container comprises communicating with the screen reader application to acquire each accessibility element (i.e. The software monitors the event messaging for keyboard and mouse events setting focus on the control responsive to end user interaction with the graphic user interface wherein the screen reader automatically outputs to speech a more verbose description of the control responsive to focus set by tab keystroke and a less verbose description of the control responsive to focus set by mouse navigation; para. [0016]).

Claim 7: Voorhees and Slotznick teach the system of claim 1. Voorhees further teaches wherein the operations further comprise: providing each accessibility element having the new accessibility frame to the screen reader application, wherein each accessibility element having the new accessibility frame 20allows the screen reader application to limit a highlight on a screen of the user device to the plain text or the hyperlink captured by the new accessibility frame and audibly read by the screen reader application (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).

Claim 8: Voorhees teaches a method comprising: 
obtaining a text container queued to be audibly read by a screen reader application of (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]) a user device (i.e. computer; para. [0034]), the text container comprising plain text and one or more 10hyperlinks (i.e. FIG. 1. The application is entitled "Generic Application" and is presented as dialog box 100. Text box 105 contains arbitrary text 110. Four buttons on the left side of dialog box 100 include copy text button 115, print text button 120, open file button 125 and save file button 130. Hyperlink 135 is positioned below the four buttons. Below text box 105 are find button 140, sound button 145, zoom in button 150, zoom out button 155, back button 160; para. [0029]); 
determining each accessibility element in the text container, wherein each of the accessibility elements comprises one or more old accessibility frames associated with a screen highlight of a plain text or a hyperlink of the accessibility element, and wherein the screen highlight indicates what is being audibly read by the screen reader 15application (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]); and 
for each of the accessibility elements: 
determining one or more frames that captures the plain text or the hyperlink of the accessibility element independent of data associated with another accessibility element; an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 3, "Button: Print Text."; para. [0031]) or the hyperlink of the accessibility element (i.e. FIG. 5, the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]); generating audible instructions for the onscreen element property; identifying a polygon shape corresponding to the one or more frames; 20converting the one or more frames into a new accessibility frame; and replacing the old accessibility frame with the new accessibility frame, wherein the new accessibility frame further comprise the audible instructions for the onscreen element property (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).
Voorhees does not explicitly teach determining an onscreen element property associated with the one or more frames based on the plain text or the hyperlink of the accessibility element.
However, Slotznick teaches determining an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 15, prepared to take input (start, 1501), waiting for input, 1502. When the user presses one of the input buttons, 1503, the software checks which one it is and takes appropriate action. If it is the step forward button, 1505, the screen-reader highlights and reads the next sentence; para. [0196]) or the hyperlink of the accessibility element (i.e. FIG. 16, the screen-reader has entered the hyperlink mode and placed the focus at the beginning of the page, and is waiting for input, 1601. When the user presses one of the input buttons, 1603, the software checks which one it is and takes appropriate action. If it is the step forward button, 1605, the screen-reader highlights and reads aloud the next link; para. [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Voorhees to include the feature of Slotznick. One would have been motivated to make this modification because it enables the web page to be easily read aloud to the user by text-to-speech software.

Claim 12: Voorhees and Slotznick teach the method of claim 8. Voorhees further teaches wherein the determining each accessibility element in the text container comprises communicating with the screen reader application to acquire each accessibility element (i.e. The software monitors the event messaging for keyboard and mouse events setting focus on the control responsive to end user interaction with the graphic user interface wherein the screen reader automatically outputs to speech a more verbose description of the control responsive to focus set by tab keystroke and a less verbose description of the control responsive to focus set by mouse navigation; para. [0016]).

Claim 14: Voorhees and Slotznick teach the method of claim 8. Voorhees further teaches providing each accessibility element having the new accessibility frame to the screen reader application, wherein each accessibility element having the new accessibility frame 20allows the screen reader application to limit a highlight on a screen of the user device to the plain text or the hyperlink captured by the new accessibility frame and audibly read by the screen reader application (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).

Claim 15: Voorhees teaches a non-transitory machine-readable medium (i.e. computer readable medium; para. [0043]) having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks; para. [0046]): 
obtaining a text container queued to be audibly read by a screen reader application of (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]) a user device (i.e. computer; para. [0034]), the text container comprising plain text and one or more 10hyperlinks (i.e. FIG. 1. The application is entitled "Generic Application" and is presented as dialog box 100. Text box 105 contains arbitrary text 110. Four buttons on the left side of dialog box 100 include copy text button 115, print text button 120, open file button 125 and save file button 130. Hyperlink 135 is positioned below the four buttons. Below text box 105 are find button 140, sound button 145, zoom in button 150, zoom out button 155, back button 160; para. [0029]); 
determining each accessibility element in the text container, wherein each of the accessibility elements comprises one or more old accessibility frames associated with a screen highlight of a plain text or a hyperlink of the accessibility element, and wherein the screen highlight indicates what is being audibly read by the screen reader 15application (i.e. FIG. 3, mouse indicia 300 is not on any control but print text control button 120 has focus set 310 by a tab keystroke. Tabbing through all the controls in dialog box 100 is more indicative of an end user that requires more information output to speech so they are aware of which control upon which focus is set. In this tab-navigation example, the screen reader software is more verbose in its output compared to a mouse-based focus event. Therefore, the speech output from the tab-navigation may be "Button: Print Text."; para. [0031]); and 
for each of the accessibility elements: 
determining one or more frames that captures the plain text or the hyperlink of the accessibility element independent of data associated with another accessibility element; an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 3, "Button: Print Text."; para. [0031]) or the hyperlink of the accessibility element (i.e. FIG. 5, the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]); generating audible instructions for the onscreen element property; identifying a polygon shape corresponding to the one or more frames; 20converting the one or more frames into a new accessibility frame based on the identified polygon shape that encloses the one or more frames; and replacing the old accessibility frame with the new accessibility frame, wherein the new accessibility frame further comprise the audible instructions for the onscreen element property (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).
Voorhees does not explicitly teach determining an onscreen element property associated with the one or more frames based on the plain text or the hyperlink of the accessibility element.
However, Slotznick teaches determining an onscreen element property associated with the one or more frames based on the plain text (i.e. FIG. 15, prepared to take input (start, 1501), waiting for input, 1502. When the user presses one of the input buttons, 1503, the software checks which one it is and takes appropriate action. If it is the step forward button, 1505, the screen-reader highlights and reads the next sentence; para. [0196]) or the hyperlink of the accessibility element (i.e. FIG. 16, the screen-reader has entered the hyperlink mode and placed the focus at the beginning of the page, and is waiting for input, 1601. When the user presses one of the input buttons, 1603, the software checks which one it is and takes appropriate action. If it is the step forward button, 1605, the screen-reader highlights and reads aloud the next link; para. [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Voorhees to include the feature of Slotznick. One would have been motivated to make this modification because it enables the web page to be easily read aloud to the user by text-to-speech software.

Claim 19: Voorhees and Slotznick teach the non-transitory machine-readable medium of claim 15. Voorhees further teaches wherein the determining each accessibility element in the text container comprises communicating with the screen reader application to acquire each accessibility element (i.e. The software monitors the event messaging for keyboard and mouse events setting focus on the control responsive to end user interaction with the graphic user interface wherein the screen reader automatically outputs to speech a more verbose description of the control responsive to focus set by tab keystroke and a less verbose description of the control responsive to focus set by mouse navigation; para. [0016]).

Claim 20: Voorhees and Slotznick teach the non-transitory machine-readable medium of claim 15. Voorhees further teaches wherein the operations further comprise: providing each accessibility element having the new accessibility frame to the screen reader application, wherein each accessibility element having the new accessibility frame 20allows the screen reader application to limit a highlight on a screen of the user device to the plain text or the hyperlink captured by the new accessibility frame and audibly read by the screen reader application (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).


8.	Claims 2-4, 6, 9-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al. (U.S. Patent Application Pub. No. US 20140058733 A1) in view of Slotznick et al. (U.S. Patent Application Pub. No. US 20070211071 A1) in view of Brown et al. (U.S. Patent Application Pub. No. US 20070176944 A1).

Claim 2: Voorhees and Slotznick teach the system of claim 1. Voorhees does not explicitly teach 25combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame.
However, Brown teaches combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame (i.e. FIG. 5, according to embodiments of the present invention, and as will be described in detail below, any intersecting lines between multiple geometric outlines 510, 520, 530 are removed from the visual display of the ultimate highlighting of the selected text entry, image or other object to provide a better visual display of the highlighting of the selected object. The intersecting lines between the multiple geometric outlines 510, 520, 530 are removed by painting the desired highlighting color, for example, a light blue color or light yellow color, over all space interior of the combined geometric outlines so that, while the outer perimeter of the combined geometric outlines remains a visible outer path for the overall highlighting, the intersecting lines between the multiple geometric outlines are covered from view; para. [0029-0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 3: Voorhees and Slotznick teach the system of claim 1. Voorhees does not explicitly teach determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates.
However, Brown teaches determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates (i.e. the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 4: Voorhees, Slotznick, and Brown teach the system of claim 3. Voorhees does not explicitly teach the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates.
However, Brown further teaches the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates (i.e. fig. 5, the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 6: Voorhees and Slotznick teach the system of claim 1. Voorhees further teaches wherein for at least one accessibility element, the new accessibility 15frame comprises a polygon-shaped frame having at least sides (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).
Voorhees does not explicitly teach a polygon-shaped frame having at least five sides.
However, Brown teaches wherein for at least one accessibility element, the new accessibility 15frame comprises a polygon-shaped frame having at least five sides (i.e. fig. 5, the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 9: Voorhees and Slotznick teach the method of claim 8. Voorhees does not explicitly teach 25combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame.
However, Brown teaches combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame (i.e. FIG. 5, according to embodiments of the present invention, and as will be described in detail below, any intersecting lines between multiple geometric outlines 510, 520, 530 are removed from the visual display of the ultimate highlighting of the selected text entry, image or other object to provide a better visual display of the highlighting of the selected object. The intersecting lines between the multiple geometric outlines 510, 520, 530 are removed by painting the desired highlighting color, for example, a light blue color or light yellow color, over all space interior of the combined geometric outlines so that, while the outer perimeter of the combined geometric outlines remains a visible outer path for the overall highlighting, the intersecting lines between the multiple geometric outlines are covered from view; para. [0029-0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 10: Voorhees and Slotznick teach the method of claim 8. Voorhees does not explicitly teach determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates.
However, Brown teaches determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates (i.e. the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 11: Voorhees, Slotznick, and Brown teach the method of claim 10. Voorhees does not explicitly teach the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates.
However, Brown further teaches the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates (i.e. fig. 5, the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 13: Voorhees and Slotznick teach the method of claim 18. Voorhees further teaches wherein for at least one accessibility element, the new accessibility 15frame comprises a polygon-shaped frame having at least sides (i.e. FIG. 5, a mouse hover over link 135 changes the mouse indicia 500 to a hand cursor and sets a new focus 505 over link 135. As the mouse navigation conveys a presumption of end user awareness the verbosity level may be adjusted downward. However, as the control is specific to a designated URL, only the URL identification (or an ALT description tag thereof) may be output to speech by the screen reader. In contradistinction, had the end user navigated to link 135 by tab keystroke a more verbose output may indicated first the type of control being a hyperlink; para. [0033]).
Voorhees does not explicitly teach a polygon-shaped frame having at least five sides.
However, Brown teaches wherein for at least one accessibility element, the new accessibility 15frame comprises a polygon-shaped frame having at least five sides (i.e. fig. 5, the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 16: Voorhees and Slotznick teach the non-transitory machine-readable medium of claim 15. Voorhees does not explicitly teach 25combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame.
However, Brown teaches combining the one or more frames; creating a path along a perimeter of the combined one or more frames; and assigning the path to the new frame (i.e. FIG. 5, according to embodiments of the present invention, and as will be described in detail below, any intersecting lines between multiple geometric outlines 510, 520, 530 are removed from the visual display of the ultimate highlighting of the selected text entry, image or other object to provide a better visual display of the highlighting of the selected object. The intersecting lines between the multiple geometric outlines 510, 520, 530 are removed by painting the desired highlighting color, for example, a light blue color or light yellow color, over all space interior of the combined geometric outlines so that, while the outer perimeter of the combined geometric outlines remains a visible outer path for the overall highlighting, the intersecting lines between the multiple geometric outlines are covered from view; para. [0029-0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 17: Voorhees and Slotznick teach the non-transitory machine-readable medium of claim 15. Voorhees does not explicitly teach determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates.
However, Brown teaches determining pixel coordinates that define a boundary corresponding to the one or more polygon shapes that captures a string of text for the plain text or the hyperlink at each line; and calculating a frame for each line based on the pixel coordinates (i.e. the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Claim 18: Voorhees, Slotznick, and Brown teach the non-transitory machine-readable medium of claim 17. Voorhees does not explicitly teach the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates.
However, Brown further teaches the converting the one or more frames into the new frame comprises creating a path based on the pixel coordinates (i.e. fig. 5, the merging of the geometric outlines is performed by determining the exact locations and lengths of each of the lines composing the geometric paths by determining the pixel locations and pixel lengths of each line comprising the individual geometric paths or outlines. An outermost single path is then identified and is designated as a single path around the entire object. As described above, intersecting lines between the different geometric outlines or paths are eliminated by painting over the intersecting lines with the highlighting coloring that will be used to highlight the selected object; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Voorhees and Slotznick to include the feature of Brown. One would have been motivated to make this modification because allow for a maintenance of visual fidelity with a pre-highlighted view of the highlighted object and that it allows for a semi-transparent background underneath a highlighted object that allows a user to see and appreciate the coloring and any visual properties applied to the background underneath the highlighting applied to the selected object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Patel et al. (Pub. No. US 20070038923 A1), a method for notifying a user that a link is enabled for activation through voice input. The method can display a visual marker for a hyperlink to indicate that the hyperlink is activatable thorough voice input. The visual marker is not displayed for the hyperlink when the hyperlink is not activatable through voice input even if the hyperlink is activatable through other forms of user input. Visual markers can include such indicators as double underlining the hyperlink, surrounding the hyperlink with a box, and altering the background color of the hyperlink.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173